DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-4, 6-8 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. US PGPub. 2021/0175476. 	Regarding claim 1, Oh teaches a display device (fig. 3 and 5) [0021] comprising:  	a display panel (111’, fig. 3 and examiner’s fig. 2) [0022] comprising a first pixel row (1PR, examiner’s fig. 1, fig. 3) comprising a first light emitting area (1R, examiner’s fig. 1, fig. 3) which emits first color light (red, R, fig. 3) [0023] and a second light emitting area (2B, examiner’s fig. 1, fig. 3) which emits second color light (blue, B, fig. 3) [0023], a second pixel row (2PR, examiner’s fig. 1, fig. 3) comprising a third light emitting area (3B, examiner’s fig. 1, fig. 3) which emits the second color light (blue, B, fig. 3)and is arranged with the first light emitting area (1R) within a column direction (see examiner’s fig. 1) and a fourth light emitting area (4R, examiner’s fig. 1, fig. 3) which emits the first color light (red, R, fig. 3) and is arranged with the second light emitting area (2B) within the column direction (see examiner’s fig. 1), a third pixel row (3PR, examiner’s fig. 1, fig. 3) disposed between the first pixel row (1PR) and the second pixel row (2PR) and comprising fifth (5G, examiner’s fig. 1, fig. 3) and sixth light emitting areas (6G, examiner’s fig. 1, fig. 3), each of which emits third color light (green, G, fig. 3) [0023], and a peripheral area (all areas overlapping with touch electrodes 154, fig. 5; see also examiner’s fig. 1-2; hereinafter called PA) [0021] adjacent to the first (1R), second (2B), third (3B), fourth (4R), fifth (5G), and sixth (6G) light emitting areas; and  	a reflection prevention unit (196-194, examiner’s fig. 1, fig. 5) [0056, 0059] disposed on the display panel (111’), the reflection prevention unit (196-194) comprising: 	 a partition pattern (196, fig. 5) [0056] which overlaps (examiner’s fig. 2) the peripheral area (PA), and in which first, second, third, fourth, fifth, and sixth openings (opening of 196 with color filters therein, fig. 5) respectively corresponding to the first(1R), second (2B), third (3B), fourth (4R), fifth (5G), and sixth (6G) light emitting areas are defined;  	a first color filter (192/R or 194a, examiner’s fig. 1, fig. 5) [0060] overlapping the first light emitting area (1R) and the fourth light emitting area (4R);  	a second color filter (192/G or 194c, examiner’s fig. 1, fig. 5) [0060] overlapping the second light emitting area (2B) and the third light emitting area (3B); and  	a third color filter (192/R or 194b, examiner’s fig. 1, fig. 5) [0060] overlapping the fifth light emitting area (5G) and the sixth light emitting area (6G),  	wherein a portion (see examiner’s fig. 2) of the first color filter (192/R or 194a), which is disposed in the peripheral area (PA), is disposed on the (disposed on the lower surface of the third color filter) third color filter (192/G or 194b) and overlaps the third color filter (192/G or 194b) (Oh et al., fig. 3 and 5).
    PNG
    media_image1.png
    936
    1697
    media_image1.png
    Greyscale
                                                   Examiner’s Fig. 1

    PNG
    media_image2.png
    817
    1433
    media_image2.png
    Greyscale
                                                    Examiner’s fig. 2
 	Regarding claim 2, Oh teaches the display device of claim 1, wherein a portion of the second color filter (194/c or 192/B), which is disposed in the peripheral area (PA), is disposed on the (disposed on the top surface of the third color filter) third color filter (192/G or 194b) and overlaps the third color filter (192/G or 194b) (Oh et al., fig. 3 and 5). 	Regarding claim 3, Oh teaches the display device of claim 1, wherein the first color light  is one of red light (red, R, fig. 3) [0023] and blue light, the second color light  is another one of the red light and blue light (blue, B, fig. 3) [0023], and the third color light is green light (green, G, fig. 3) [0023] (Oh et al., fig. 3). 	Regarding claim 4, Oh teaches the display device of claim 1, wherein a size (see fig. 3) of the first light emitting area (1R) is smaller than a size (see fig. 3) of the second light emitting area (2B) and a size (see fig. 3) of the third light emitting area (3B), and larger than a size (see fig. 3) of the fifth light emitting area (5G) and a size (see fig. 3) of the sixth light emitting area (6G) (Oh et al., fig. 5). 	Regarding claim 6, Oh teaches the display device of claim 1, further comprising: an input sensor (154, fig. 3 and 5) [0021] which is disposed between the display panel (111’) and the reflection prevention unit (196-194), and provides a base surface (190, fig. 5) (Oh et al., fig. 5). 	Regarding claim 7, Oh teaches the display device of claim 6, wherein the partition pattern (196) contacts the base surface (190), and each of a portion of the first color filter (192/R or 194a), a portion of the second color filter (192/B or 194c), and a portion of the third color filter (192/G or 194b), which are disposed in the peripheral area (PA), overlaps the partition pattern (196) (Oh et al., fig. 5). 	Regarding claim 8, Oh teaches the display device of claim 6, wherein a portion of the third color filter (192/G or 194b), which is disposed in the peripheral area (PA), is disposed on the (bottom surface of) partition pattern (196), and a portion of the first color filter (192/R or 194a), which is disposed in the peripheral area (PA), overlaps the portion of the third color filter (192/G or 194b) (Oh et al., fig. 5). 	Regarding claim 19, Oh teaches a display device (fig. 3 and 5) [0021] comprising: a display panel (111’, fig. 3 and examiner’s fig. 2) [0022] comprising first pixel row (1PR, examiner’s fig. 1, fig. 3) and second pixel row (2PR, examiner’s fig. 1, fig. 3) comprising red light emitting areas (1R, 4R, examiner’s fig. 1, fig. 3) [0023] and blue light emitting areas (2B, 3B examiner’s fig. 1, fig. 3) [0023] alternately disposed along a row direction (see examiner’s fig. 1), and a third pixel row (3PR, examiner’s fig. 1, fig. 3) comprising a plurality of green light emitting areas (5G, 6G, examiner’s fig. 1, fig. 3) which emit green light (green, G, fig. 3) [0023] and are disposed between the first pixel row (1PR) and second pixel row (2PR) within a column direction (see examiner’s fig. 1) crossing the row direction; and  	a reflection prevention unit (196-194, examiner’s fig. 1, fig. 5) [0056, 0059] disposed on the display panel (111’), the reflection prevention unit (196-194) comprising:  	a red color filter (192/R or 194a, examiner’s fig. 1, fig. 5) [0060] overlapping the red light emitting areas (1R, 4R); 	a blue color filter (192/B or 194c, examiner’s fig. 1, fig. 5) [0060] overlapping the blue light emitting areas (2B, 3B); and  	a green color filter (192/B or 194b, examiner’s fig. 1, fig. 5) [0060] overlapping the green light emitting areas (5G, 6G),  	wherein a plurality of openings (see opening in examiner’s fig. 2) corresponding to the green light emitting areas (5G, 6G) is defined in the red color filter (192/R or 194a), and the red color filter (192/R or 194a) is disposed on the (disposed on the lower surface of the third color filter) green color filter (194b or 192G) (Oh et al., fig. 3 and 5). 	Regarding claim 20, Oh teaches the display device of claim 19, wherein a disposition order (R, B, R, B, examiner’s fig. 1) of the red light emitting areas (1R) and the blue light emitting areas (2B) in the first pixel row (1PR) is different from a disposition order (B, R, B, R, examiner’s fig. 1) of the red light emitting areas (4R) and the blue light emitting areas (3B) in the second pixel row (2PR) (see examiner’s fig. 1) (Oh et al., fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US PGPub. 2021/0175476 as applied to claim 1 above, and further in view of Kwon det al. US PGPub. 2016/0378224. 	Regarding claim 5, Oh does not teach the display device of claim 1, wherein the display device (fig. 3 and 5) is foldable. 	However, Kwon teaches a display device (fig. 1B) wherein the display device is foldable (fig. 1B) [0091] (Kwon et al., fig. 1B). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Oh such that it is foldable as the display device of Kwon because foldable displays are well-known in the art and such structure is art recognized and suitable for the intended purpose of creating flexible display with improved flexibility (Kwon et al., [0008]) to be used in foldable, curved or rollable flexible display devices (Kwon et al., [0091]) (see MPEP 2144.07).

 	                                    Allowable Subject Matter
Claims 13-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein “an opening corresponding to the third light emitting area is defined in at least one of the first color filter and the second color filter, and a color filter in which the opening is defined among the first color filter and the second color filter is disposed on the third light emitting” in combination with the display device comprising “first group pixel rows, each of the first group pixel rows comprising a first light emitting area which emits red light and a second light emitting area which emits blue light, and second group pixel rows, each of the second group pixel rows comprising a third light emitting area and a fourth light emitting area which emit green light, wherein the second group pixel rows are alternately arranged with the first group pixel rows within a column direction crossing an extension direction of the first group pixel rows” as recited in claim 13.
 	Claims 14-18 are also allowed for further limiting and depending upon allowed claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein “the fifth light emitting area is disposed inside an area defined by the first light emitting area, the second light emitting area, the third light emitting area, and the fourth light emitting area, and an opening which corresponds to the fifth light emitting area and exposes the third color filter is defined in the first color filter” as recited in claim 9.
Claims 10-12 are is also objected to as allowable for further limiting and depending upon objected claim 9.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892